UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January 17, 2011 Date of Report (Date of earliest event reported) KURRANT MOBILE CATERING, INC. (Exact name of registrant as specified in its charter) Colorado 000-53011 26-1559350 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 279 Sherbrooke West, Suite 305 Montreal, Quebec, Canada H2X IY2 (Address of principal executive offices) (Zip Code) (858) 531-5723 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 3. SECURITIES AND TRADING MATTERS ITEM 3.02 UNREGISTERED SALES OF EQUITY SECURITIES Effective January 17, 2011, the Board of Directors of Kurrant Mobile Catering Inc., a corporation organized under the laws of the State of Colorado (the “Corporation”) authorized the issuance of an aggregate 10,000,000 shares of restricted common stock to Pierre Turgeon, its President/Chief Executive Officer (“Turgeon”). The Board of Directors authorized the issuance of the 10,000,000 shares to Turgeon based upon recognition of the outstanding services, leadership and innovative business operational strategies provided by Turgeon and his continuous dedication and loyalty to the Company, including undertaking of the international development of the Company. The 10,000,000 shares were issued at a per shareprice of $0.01. Theshares of common stock were issued to Turgeon as a non-United States resident in reliance on Regulation S promulgated under the United States Securities Act of 1933, as amended (the “Securities Act”). The shares of common stock have not been registered under the Securities Act or under any state securities laws and may not be offered or sold without registration with the United States Securities and Exchange Commission or an applicable exemption from the registration requirements. Turgeon acknowledged that the securities to be issued have not been registered under the Securities Act, that he understood the economic risk of an investment in the securities, and that he had the opportunity to ask questions of and receive answers from the Corporation’s management concerning any and all matters related to acquisition of the securities. Therefore, as of the date of this Current Report, there are approximately 186,154,254 shares of common stock issued and outstanding. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. Not applicable. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KURRANT MOBILE CATERING, INC. DATE:January 24, 2011 /s/Pierre Turgeon Name: Pierre Turgeon Title: President/Chief Executive Officer 3
